Citation Nr: 0815011	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In an August 2005 decision, the Board denied service 
connection for right ear hearing loss.  The remaining issues 
on appeal, entitlement to service connection for left ear 
hearing loss, tinnitus, and a low back disability, were 
remanded to the RO for additional evidentiary development.

While the matter was in remand status, in a December 2007 
rating decision, the RO granted service connection for left 
ear hearing loss and tinnitus, effective November 14, 2001.  
The RO assigned initial zero and ten percent ratings, 
respectively.  The Board finds that the grant of service 
connection for left ear hearing loss and tinnitus constitutes 
a full award of the benefit sought on appeal with respect to 
those issues.  Absent any indication that the veteran has 
appealed the downstream elements of the rating or effective 
date, such matters are not in appellate status.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, the 
only issue remaining on appeal is as set forth on the cover 
page of this decision.  


FINDING OF FACT

The record contains no indication that the veteran's current 
low back disability is causally related to his active service 
or any incident therein, including his reported September 
1957 low back injury.  




CONCLUSION OF LAW

A low back disability was not incurred in active service, may 
not be presumed to have been incurred in service, and is not 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an April 2002 letter issued prior to the 
initial decision on the claims, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  However, the RO 
subsequently corrected this deficiency by issuing a letter in 
October 2007 which included the additional Dingess/Hartman 
requirements.  The RO then reconsidered the veteran's claims, 
as evidenced by the January 2008 Supplemental Statement of 
the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007) 
(holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are 
unfortunately unavailable.  The National Personnel Records 
Center (NPRC) has unambiguously advised the RO that such 
records are unavailable, having likely been destroyed in a 
July 1973 fire at that facility.  The NPRC has provided some 
morning reports showing that the veteran received treatment 
for a right knee injury, but an additional search revealed 
that are no further records available.  The Board finds that, 
based on the RO's efforts and the responses from NPRC, it is 
reasonably certain that additional service medical records or 
records from alternative sources are not available and that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002).  The veteran has been 
informed that his service records are incomplete.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while the 
Board sincerely regrets that the veteran's service records 
are unavailable, it finds that VA has no further duty to him 
with respect to obtaining them.

With respect to post-service evidence, the RO has obtained VA 
clinical records and the veteran has indicated that he has no 
additional evidence to submit.  Specifically, he has 
indicated that although he received treatment for his low 
back disability from a private chiropractor after his 
separation from service, records from that provider are no 
longer available.  Additionally, although he wrote letters to 
his parents in service detailing his back injury, his parents 
are now deceased and the letters are not available.  Thus, it 
appears that every avenue of development has been explored.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2007); see also Counts v. Brown, 6 Vet. App. 473, 477 
(1994) (noting that "VA has no duty to seek to obtain that 
which does not exist.").  

The veteran has also been afforded a VA medical examination 
in connection with his claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  As set forth in more detail below, after examining 
the veteran and reviewing the claims folder, the examiner 
concluded that there was insufficient evidence upon which to 
reach an opinion regarding the etiology of the veteran's 
current low back disability.  Given that conclusion, the 
Board finds that another examination is not necessary as it 
would serve no useful purpose.  The Board recognizes that the 
veteran has been consistent in his contentions throughout his 
claim and has no reason to doubt his credibility.  However, 
the law does not permit an award of service connection to be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102 (2007); see also Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998).  Based on the examiner's conclusion, 
it appears that without the veteran's service medical records 
or any post-service records pertaining to treatment of the 
veteran's low back disability, no medical professional would 
be able to provide a competent nexus opinion without 
resorting to speculation.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

As set forth above, the veteran's service medical records 
are, unfortunately, unavailable.  Morning reports show that 
in September 1957, the veteran was treated at the Eielson Air 
Force Base Hospital after he strained a collateral ligament 
in his right knee.  These records are silent for any mention 
of treatment for a low back disability.  

In November 2001, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including a right knee 
and low back disability.  He indicated that in September 
1957, he was hospitalized following a fall in which he 
injured both his right knee and his low back.  He indicated 
that he was hospitalized for one day during which time fluid 
was drained from his right knee and he was given a cortisone 
shot in his back.  The veteran claimed that he had had 
continuous pain in his right knee and lower back since the 
in-service injury.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from May 2003 to September 2006.  
These records show treatment for a right knee disability, but 
are negative for complaints or abnormalities pertaining to 
the low back.  

In March 2004, the veteran underwent VA orthopedic 
examination at which he reported that in 1957, he had been on 
ski patrol carrying a machine gun.  The right ski became 
caught underneath some branches and he lost his balance and 
fell.  The veteran indicated that he experienced right knee 
pain.  He received treatment following the injury during 
which examination showed swelling.  He recalled that his knee 
was drained.  Following his separation from service, the 
veteran indicated that he experienced pain and swelling in 
his right knee, particularly in rainy weather or when he was 
on his feet full time.  The veteran denied pain in any of his 
other joints.  After examining the veteran and reviewing his 
claims folder, the examiner concluded that it was more likely 
than not that the veteran's current right knee disability was 
related to his in-service injury.  

In a March 2004 rating decision, the RO granted service 
connection for right knee anterior cruciate ligament 
deficiency, as well as right knee arthritis, and assigned 
separate 10 percent ratings, respectively.  

In April 2007, the veteran again underwent VA medical 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder in connection with the examination.  
On examination, the veteran reported having had a dull pain 
in his low back for the past 50 years.  He indicated that he 
had used ibuprofen as needed.  On examination, the veteran's 
spine and posture were normal.  Flexion was to 90 degrees, 
with pain at 80 degrees.  On extension, the veteran 
experienced pain at 20 degrees but could proceed to 30 
degrees.  Rotation was to 30 degrees, with discomfort.  X-ray 
studies of the spine showed degenerative joint and disc 
disease.  The diagnosis was degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.  With 
respect to the etiology of the veteran's low back disability, 
the examiner indicated that he could not offer an opinion due 
to lack of information.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran contends that he injured his low back in a 
September 1957 fall, the same incident in which he injured 
his right knee.  He claims that he has experienced a dull 
pain in his low back since that injury.  

As set forth above, the veteran's service medical records 
are, unfortunately, unavailable.  While morning reports 
document treatment for a right knee injury in September 1957, 
such records are silent for any reference to a low back 
injury or disability.  

Nonetheless, the Board finds that the veteran's statements 
regarding his in-service low back injury are credible, having 
been consistent throughout the course of this appeal.  As 
noted, however, that an injury or disease occurred in service 
is not enough; there must be competent evidence that a 
chronic disability has resulted from that in-service injury 
or disease.  38 C.F.R. § 3.303(b).

In this case, the Board finds that there is insufficient 
evidence upon which to conclude that the veteran's in-service 
low back injury resulted in a chronic low back disability.  
In that regard, the record on appeal is entirely negative for 
records showing complaints or findings of a chronic low back 
disability during service, within the first post-service 
year, or for decades after service separation.  Additionally, 
while the Board has carefully considered the veteran's 
credible statements that he has experienced a dull aching in 
his back for the past 50 years, the record contains no 
probative evidence of a link between his current low back 
disability and his reported continuous symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In that regard, the Board notes that in April 2007, a VA 
physician examined the veteran and reviewed his claims 
folder.  After so doing, he concluded that there was 
insufficient information upon which to conclude that the 
veteran's current low back disability was related to service.  
The Board notes that there is no other probative evidence of 
record linking the veteran's current low back disability to 
his active service, any incident therein, including the 
September 1957 low back injury.  Nor is there evidence that 
the veteran's current low back disability is causally related 
to or aggravated by any service-connected disability.  

In summary, the Board finds that lacking any probative 
evidence of a chronic lumbar spine disability in service or 
within the first post-service year, or of a link between the 
veteran's current lumbar spine disability and his active 
service, any incident therein, or any service-connected 
disability, service connection for a low back disability is 
not warranted.  Speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  As discussed above, the evidence of record 
falls short of the level of certainty necessary for the Board 
to award service connection for the veteran's current low 
back disability.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for a low 
back disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


